Citation Nr: 0736151	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972 and from May 1975 to May 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that her hearing loss is more severe than 
is currently rated.

During the course of her appeal, the veteran underwent a VA 
examination in January 2004 at which the pure tone average 
was 52.5 decibels in her right ear and 53.75 decibels in her 
left ear with speech recognition scores of 80 percent in both 
ears.  The veteran was diagnosed with moderately severe to 
moderate sensorineural hearing loss in both ears.

While this was the only VA examination during the course of 
the veteran's appeal, subsequent treatment records from the 
VA audiology clinic suggest that the severity of the 
veteran's bilateral hearing loss may be increasing.

In December 2004, pure tone screening at 500, 1000, and 2000 
yielded a pure tone average of 60 in the left ear and 63 in 
the right ear.  (The VA examination in January 2004 would 
have showed an average of 60 in the right ear and 58 in the 
left ear at 500, 1000, and 2000).

In January 2005, word recognition was 72 percent in the left 
ear and 80 percent in the right ear; and the veteran was 
diagnosed with moderately severe to moderate sensorineural 
hearing loss in the left ear and moderately severe 
sensorineural hearing loss in the right ear.

While the audiometric testing that is currently of record 
fails to show hearing loss that is of greater severity than 
is currently rated, the treatment records since the veteran's 
last VA examination in January 2004 show some decrease in the 
veteran's hearing acuity.  Given that nearly four years have 
elapsed since the veteran's last examination, a new 
examination is warranted.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from August 2005 to the present.

2.  Then schedule the veteran for a VA 
audiometric examination to determine the 
severity of her bilateral hearing loss.

3.  After the development of the claim has 
been completed, the RO should again review 
the record and readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case, and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



